Citation Nr: 0407655	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-18 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.




REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for a bilateral foot disability, 
claimed as secondary to service-connected bilateral knee 
disabilities.


FINDINGS OF FACT

1.  The veteran's chronic bilateral foot disabilities did not 
have their onset in active duty and are not the result of a 
disease or injury in service.

2.  The veteran's chronic bilateral foot disabilities 
(diagnosed as bilateral stage I posterior tibial tendon 
dysfunction and a symptomatic bipartite sesamoid of the left 
foot) are not etiologically related to his service-connected 
bilateral knee disabilities and are not demonstrated to have 
been aggravated by his service-connected bilateral knee 
disabilities.


CONCLUSION OF LAW

The veteran's chronic bilateral foot disabilities were not 
incurred in active duty and are not proximately due to his 
service-connected bilateral knee disabilities.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000 (VCAA).  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

A review of the veteran's claims folder and the documents 
pertaining to this case shows that the RO has complied with 
the basic elements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as to the notice required under the VCAA.  The RO 
has notified the claimant of the information and evidence 
needed to substantiate his claim.  This notice was provided 
in correspondence dated August 2001, in which VA informed the 
veteran that he needed to provide evidence showing in-service 
incurrence or aggravation of his claimed disability and post-
service medical records showing treatment for his claimed 
disability.  The letter also informed that veteran of what 
efforts VA would undertake to assist him in developing his 
claim.  We observe that the letter was sent to the veteran's 
address of record.  However, the file indicates that no 
response was ever received from him.  Notwithstanding this, 
we note that the RO has obtained the veteran's service 
medical records and all relevant VA medical treatment records 
pertaining to his claim and has also provided him with a VA 
medical examination which included a nexus opinion addressing 
the issue on appeal.  See Charles v. Principi, 16 Vet. App. 
370 (2002).

Thus, in view of the above discussion, we conclude that the 
veteran has been duly notified of the evidence and 
information necessary to substantiate his claim and has been 
notified of VA's efforts to assist him.  (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.


Factual Background

The veteran's service medical records show normal findings 
with regard to his feet and no report on part of the veteran 
of having any history of foot trouble on enlistment 
examination in November 1975.  The records show no diagnosis 
or treatment for any chronic orthopedic disability relating 
to the veteran's feet during his period of military service.  
On separation examination in November 1979 his feet were 
normal on clinical review and the veteran denied having any 
history of foot trouble.

The veteran was granted service connection for bilateral 
chondromalacia patella by rating decision of August 1999.  In 
May 2001, he filed a claim of entitlement to service 
connection for a bilateral foot disability as secondary to 
his service-connected bilateral knee disabilities.  In an 
August 2002 written statement in support of his claim, he 
denied having any foot problems until approximately two years 
earlier and attributed these problems to his knees.  In 
support of his claim, he submitted VA medical records showing 
treatment for bilateral foot pain.  Significant among these 
records is an April 2001 outpatient treatment note in which a 
VA doctor of podiatric medicine presented the following 
opinion:

"There is a strong possibility due to the fact 
that (the veteran's) knees have been bothering 
him for twenty years that over the years of 
accommodating for his knee pain he has walked and 
his gait has changed.  Due to gait differential, 
there is a strong possibility that the patient 
could indeed have foot pain related to these 
degenerative changes to his knees."

Pursuant to the veteran's claim, VA examined him in February 
2002.  The examining physician reviewed the veteran's claims 
file and pertinent medical history prior to examination.  
After evaluating the veteran the physician presented 
diagnoses of bilateral stage I posterior tibial tendon 
dysfunction and a symptomatic bipartite sesamoid of the left 
foot.  The physician also presented the following relevant 
commentary:

"After reviewing the patient's c-file, obtaining 
a history and physical examination, and reviewing 
radiographs, it is my opinion that the bilateral 
foot condition is not related to his service 
connected bilateral knee condition.

(The veteran) is developing tendonitis in his 
posterior tibial tendon that is common in his age 
group.  (The veteran) has chondromalacia of the 
patella bilaterally and no structural 
malalignment of his knee.  If he were to have 
degenerative joint disease in his knee with varus 
or valgus malalignment, that gait abnormality 
could result in a foot condition.  However, 
antalgic gait from anterior knee pain, in my 
opinion, is not causing or aggravating his 
posterior tibial tendonitis symptoms.  Further, 
he has a symptomatic bipartite sesamoid.  Many 
people have bipartite sesamoids that are not 
symptomatic, however, a particularly hard fall on 
the foot or improper shoe wear can aggravate a 
bipartite sesamoid so this would have no relation 
to chondromalacia of the patella.  I feel that 
(the veteran) walks with an antalgic gait but 
still has a reciprocal heel-toe gait that is 
appropriate."


Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2003).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2003)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of foot pain in service will 
permit service connection for a chronic foot disability, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2003).

In the present case., the veteran does not contend, and the 
evidence does not show, that the veteran's current foot 
problems had their onset in active service or are the direct 
result of a disease or injury in service.  His service 
medical records show no foot abnormalities on entrance into 
active duty and no treatment for a foot injury or complaint 
throughout service.  His feet were normal on separation 
examination and we further note that in correspondence dated 
August 2002 he denied having onset of his current foot 
problems until approximately two years earlier.  In view of 
this, there is no basis to allow service connection for a 
bilateral foot disability on a direct basis.

With regard to the veteran's assertion that his foot 
disability is secondarily related to his service-connected 
bilateral knee disability, we conclude that the weight of the 
evidence does not support this contention.  Although the 
content of the April 2001 statement of the VA podiatrist 
raises the possibility of a relationship between the two 
aforementioned syndromes, we note upon careful reading of the 
language of the podiatrist's statement that he is not 
offering a definitive nexus opinion linking the etiology of 
the foot problems to the service-connected knee disabilities, 
but rather a mere contemplation of the possibility that a 
such a link may exist.  Presented with such a statement, the 
RO appropriately investigated the issue raised by the 
podiatrist's speculation and subjected the veteran to a 
detailed orthopedic examination in February 2002.  Based on a 
review of the veteran's medical history, the VA podiatrist's 
statement of April 2001 and his actual physical examination 
of the veteran's knees and feet, the physician who conducted 
the February 2002 examination determined that the veteran's 
podiatric diagnoses were bilateral stage I posterior tibial 
tendon dysfunction and a symptomatic bipartite sesamoid of 
the left foot.  The examiner determined that the antalgic 
gait imposed by the veteran's knee disabilities were not the 
cause of his bilateral foot symptoms and concluded that his 
foot diagnoses were age-related and neither secondary to, nor 
aggravated by the knee disabilities.  In view of the 
thoroughness of the February 2002 VA examination, in which 
the examining physician included consideration of the issue 
of whether the veteran's knees contributed to his foot 
disability, we invest more probative weight in the definitive 
medical conclusions presented in the February 2002 
examination report than in the more speculative April 2001 
statement of the VA podiatrist.  Therefore, we find that the 
weight of the evidence is against the theory that the 
veteran's bilateral foot disability is secondarily related to 
his service-connected knee disabilities.  

Although we have found that the evidence fails to support a 
direct link between the veteran's service-connected knee 
disabilities and his claimed foot disabilities, we have also 
considered the question of whether his service-connected knee 
disabilities  may have contributed additional impairment to 
the foot disabilities which would not otherwise exist.  In 
the case of Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims held that 
aggravation of a nonservice-connected disability by a 
service-connected disability creates entitlement to service 
connection for the amount of disability over and above that 
existing before the aggravation.  However, we find that the 
opinion presented by the VA examiner in February 2002 has 
ruled out this theory as a possible avenue for allowing him 
entitlement to VA compensation for his foot disability.  The 
examiner quite specifically stated that "antalgic gait from 
anterior knee pain, in my opinion, is not causing or 
aggravating his posterior tibial tendonitis symptoms."

In view of the foregoing discussion, we conclude that a grant 
of service connection for the veteran's bilateral foot 
disabilities is not warranted.  His appeal is therefore 
denied.


ORDER

Service connection for a bilateral foot disability is denied.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



